Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 06/29/2022:
Claims 1-18 and 20 have been examined.
Claim 19 has been canceled by Applicant.
Claims 1, 4, 8, 12 and 16 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome claims 8 and 16 objections to from the previous Office Action.	
2.	Claim 20 objected to because of the following informalities: no claim can depend on canceled claim. Appropriate correction is required. For the purpose of this examination, it will be interpreted that claim 20 depends on claim 18.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 1-7 from the previous Office Action.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 4, 8-9, 12, 16, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over KANG (US 20200019158A1) in view of Fan (CN 205706350U) and further in view of XIAO (CN 211812107U).
As per claims 1, 8, 16, KANG, who is in the same field of endeavor, discloses through the invention (see entire document), an unmanned logistics vehicle/transaction system/transaction method (see entire document, particularly fig. 1, 3-5, abstract, Para [0011, 0016, 0018-0019, 0024, 0026-0027, 0060-0061, 0065-0067, 0072, 0164-0166, 0258-0262, 0268, 0290-0292]), comprising: 
a shipping-side client terminal (see entire document, particularly fig. 3, Para [0148, 0263-0267] – teaching user terminal owned by the user); 
a pickup-side client terminal (see entire document, particularly fig. 3, Para [0148, 0263-0267] – teaching user terminal owned by the user); 
a transaction server; the shipping-side client terminal, the pickup-side client terminal and the unmanned logistics vehicle are each in communication with the transaction server; the transaction server receives a shipping request of the shipping-side client terminal and forwards the shipping request to the unmanned logistics vehicle, the unmanned logistics vehicle receives the shipping request from the transaction server, drives to a first place designated by the shipping-side client terminal to place goods on the unmanned logistics vehicle, the transaction server further receives a pickup request from the pickup-side client terminal and forwards the pickup request to the unmanned logistics vehicle with the goods (see entire document, particularly fig. 1-3, Para [0067, 0076] – teaching receiving a vehicle operation request signal for designating delivery of goods, for example, a book delivery purpose, from the user terminal through the server communicator 1100; external device that may be a user terminal and servers 1000, 3000);
a signal transmitting/receiving device in communication with a transaction server (see entire document, particularly fig. 1-5, 12-14, abstract, Para [0014, 0022, 0030, 0057, 0059, 0067, 0071, 0078-0079, 0167, 0254-0259, 0270-0271, 0277-0278, 0284] – teaching vehicle communicator 2100 in fig. 3) to receive a target request including at least one of a shipping request to designate a first place for the unmanned logistics vehicle to arrive to load goods in the unmanned logistics vehicle (see entire document, particularly Para [0019, 0026-0027, 0067] – teaching an empty space in which goods are received as present in the receiving space; a control signal for moving the autonomous vehicle to a departure area … as the delivery goods are received in the receiving space; a vehicle operation request signal for designating delivery of goods, for example, a book delivery purpose, from the user terminal through the server communicator, wherein the Examiner finds that the “departure area where the delivery goods are received in the receiving space,” in the KANG reference, teaches on “designated first place for the unmanned logistics vehicle to arrive to load goods in the unmanned logistics vehicle,” in the instant application); or 
a pickup request to designate a second place for the unmanned logistics vehicle to arrive to deliver goods that has already been loaded in the unmanned logistics vehicle (see entire document, particularly Para [0016-0019, 0024-0027, 0061, 0065-0067] – teaching control signal for moving the autonomous vehicle to a departure/receiving area and a destination corresponding to a goods delivery purpose, wherein the Examiner finds that the “destination … corresponding to a goods delivery purpose,” in the KANG reference, teaches on “designated second place for the unmanned logistics vehicle to arrive to deliver goods that has already been loaded in the unmanned logistics vehicle,” in the instant application);                      
a central controller to control the unmanned logistics vehicle to drive to a designated place according to the shipping request and the pickup request received by the signal transmitting/receiving device (see entire document, particularly fig. 1-5, 12-14, abstract, Para [0014, 0022, 0030, 0057, 0059, 0067, 0071, 0077-0079, 0091-0092, 0162-0178, 0189, 0191, 0207, 0212-0229, 0241-0245, 0251] – teaching vehicle controller 2200 in fig. 3); 
an on-board compartment to store goods (see entire document, particularly fig. 3, Para [0067, 0071, 0251] – teaching vehicle storage 2900 in fig. 3; Para [0165, 0268] – teaching vehicle controller 2200 that may display the delivery goods information included in the mode designation signal, for example, a QR code, on an external display; the autonomous vehicle 2000 that may display the delivery goods information included in the delivery mode designation signal, for example, a book name, a returnee, a return date, and a QR code for book identification on the external display).  
 KANG does not explicitly disclose, through the invention, or is missing a physical brake button outside a body of the unmanned logistics vehicle to allow a pedestrian to press the brake button to stop the unmanned logistics vehicle to stop to check the goods or start the unmanned logistics vehicle; stopping the unmanned logistics vehicle upon a brake button integrated on outside of the unmanned logistics vehicle being pressed by a pedestrian who observes information of a goods of interest through a display device on the unmanned logistics vehicle.
However, Fan, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1, and from the last paragraph on page 2/8 through the 1st paragraph on page 3/8,  mobile marketing vehicle, comprising a vehicle body 1, a carriage 2, an LED display screen 3, hydraulic lifters 4, vending window 5, a folding ladder 6, a solar power supply system 7. the wind energy power supply system 8, a rechargeable battery 9, a circuit control system 10, the vehicle body 1 is provided with a drive device, said drive device is electrically connected with the storage battery (9), the carriage 2 is mounted on the chassis body 1 of the carriage 2 is provided with a display frame. the LED display screen 3 provided with three groups; the LED display screen 2 provided on the rear surface of the carriage 2 and the carriage 2 on two sides, the hydraulic lifting rod 4 there are two groups of the hydraulic lifting rod 4 is fixedly connected with the top of the carriage 2. the vending window 5 installed at one side of the carriage 2, the vending window 5 is provided with a rainproof shed, the folding ladder 6 is set outside the selling window 5 one side of the solar power supply system 7 is provided at the top of the carriage 2, and one side of the bottom of the carriage 2 one side of hinged; two ends of the other side of the bottom of the hydraulic lifting rod 4 is fixedly connected with the wind energy power supply system 8 is installed on the bottom of the solar power supply system 7 and arranged between the LED display screen 3 and solar power supply system 7. the wind energy power supply system 8 is controller by wind energy and wind energy conversion device, the energy controller and wind energy conversion device is electrically connected with the storage battery (9) is connected with the solar power supply system 7, air supply system 8 system 10 is electrically connected with the control circuit, the control circuit system 10 is set inside the carriage 2. the circuit control system 10 by an illuminating device, a voice player, a cooling fan device, monitoring device and a controller, said controller is composed of a control button, a display screen and a central processor, the illumination device, voice player. cold and warm fan device, monitoring device and controller are electrically connected with the storage battery 9, the marketing vehicle, battery 9 of electric energy from a small portion of the wind energy power supply system 8, from another small portion of solar power supply system 7, the rest obtained by charging. storage battery (8) can be the marketing vehicle provides power, does not need gasoline, fully uses the new energy and meets the environment-friendly concept, the marketing vehicle has rational design, strong mobility, good advertising effect and can use solar energy power supply system 7 and a wind energy power supply system 7 continuously provides energy, indoor can acquire necessary electronic device, also can be refitted indoor structure according to need so as to adapt to different marketing product, which is greatly convenient for the consumer.
Additionally, the Examiner finds that Fan reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Fan teach on a moving vehicle that is capable to display externally, on a display mounted or incorporated outside the vehicle body, merchandises/goods for an outside customer/consumer/pedestrian.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	XIAO, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 1-3, start-stop button 302 installed outside vehicle body.
Additionally, the Examiner finds that Xiao reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Xiao teach on a start-stop button installed externally outside of an automatic vehicle body so an outside human can have an access to this start-stop button from outside the vehicle.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Additionally, the Examiner finds that a recitation of the intended use of the claimed invention (e.g.,  stopping unmanned logistic vehicle to check the goods) DOES NOT result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Examiner finds that in the instant case, the prior art structure is capable of performing the intended use (e.g., stopping automatic vehicle to perform checking steps/actions), and hence the prior art meets the claim.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by Fan, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide LED display screen on the carriage of vehicle to attract attention of the customers (see entire Fan document, particularly from the last paragraph on page 1/8 through the 1st paragraph on page 1/8); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Xiao, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to stop/start automatic vehicle via start-stop button installed at the outer side of the vehicle (see entire Xiao document, particularly 6th paragraph on page 2/11).

As per claims 4 and 12, KANG does not explicitly disclose, through the invention, or is missing a display device to display information of the goods placed in the on-board compartment.
However, Fan, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1, and from the last paragraph on page 2/8 through the 1st paragraph on page 3/8,  mobile marketing vehicle, comprising a vehicle body 1, a carriage 2, an LED display screen 3, hydraulic lifters 4, vending window 5, a folding ladder 6, a solar power supply system 7. the wind energy power supply system 8, a rechargeable battery 9, a circuit control system 10, the vehicle body 1 is provided with a drive device, said drive device is electrically connected with the storage battery (9), the carriage 2 is mounted on the chassis body 1 of the carriage 2 is provided with a display frame. the LED display screen 3 provided with three groups; the LED display screen 2 provided on the rear surface of the carriage 2 and the carriage 2 on two sides, the hydraulic lifting rod 4 there are two groups of the hydraulic lifting rod 4 is fixedly connected with the top of the carriage 2. the vending window 5 installed at one side of the carriage 2, the vending window 5 is provided with a rainproof shed, the folding ladder 6 is set outside the selling window 5 one side of the solar power supply system 7 is provided at the top of the carriage 2, and one side of the bottom of the carriage 2 one side of hinged; two ends of the other side of the bottom of the hydraulic lifting rod 4 is fixedly connected with the wind energy power supply system 8 is installed on the bottom of the solar power supply system 7 and arranged between the LED display screen 3 and solar power supply system 7. the wind energy power supply system 8 is controller by wind energy and wind energy conversion device, the energy controller and wind energy conversion device is electrically connected with the storage battery (9) is connected with the solar power supply system 7, air supply system 8 system 10 is electrically connected with the control circuit, the control circuit system 10 is set inside the carriage 2. the circuit control system 10 by an illuminating device, a voice player, a cooling fan device, monitoring device and a controller, said controller is composed of a control button, a display screen and a central processor, the illumination device, voice player. cold and warm fan device, monitoring device and controller are electrically connected with the storage battery 9, the marketing vehicle, battery 9 of electric energy from a small portion of the wind energy power supply system 8, from another small portion of solar power supply system 7, the rest obtained by charging. storage battery (8) can be the marketing vehicle provides power, does not need gasoline, fully uses the new energy and meets the environment-friendly concept, the marketing vehicle has rational design, strong mobility, good advertising effect and can use solar energy power supply system 7 and a wind energy power supply system 7 continuously provides energy, indoor can acquire necessary electronic device, also can be refitted indoor structure according to need so as to adapt to different marketing product, which is greatly convenient for the consumer.
Additionally, the Examiner finds that Fan reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Fan teach on a moving vehicle that is capable to display externally, on a display mounted or incorporated outside the vehicle body, merchandises/goods for an outside customer/consumer/pedestrian.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by Fan, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide LED display screen on the carriage of vehicle to attract attention of the customers (see entire Fan document, particularly from the last paragraph on page 1/8 through the 1st paragraph on page 1/8).

As per claim 9, KANG further discloses, through the invention (see entire document), shipping-side client terminal and the pickup-side client terminal as portable electronic devices or computers in which a transaction service application program is installed (see entire document, particularly fig. 1-3, Para [0067, 0076] – teaching receiving a vehicle operation request signal for designating delivery of goods, for example, a book delivery purpose, from the user terminal through the server communicator 1100; external device that may be a user terminal and servers 1000, 3000; Para [0148, 0263-0267] – teaching user terminal owned by the user). 

As per claim 18, KANG further discloses, through the invention (see entire document), opening, by the unmanned logistic vehicle, a compartment door of an on-board compartment with the goods on the unmanned logistics vehicle upon receiving from the pickup-side client terminal a confirmation of the goods placed on the unmanned logistics vehicle (see entire document, particularly fig. 1-3, Para [0072, 0166, 0262] – teaching vehicle 2000 that may door in each receiving space that may be opened and closed outside the vehicle 2000; vehicle controller 2200 that may control to open the door of the receiving space only when the user identification information provided by the goods recipient and the goods recipient information coincide with each other after reaching the goods delivery destination; autonomous vehicle 2000 that may control the book box to be opened only when the library librarian identification information … included in the delivery goods information received from the server 1000 is recognized, wherein the Examiner finds that the above, in the KANG reference, teaches on step for the goods information confirmation in the instant application, because it is well known in the art that it is a typical procedure to electronically/remotely open a door of a closure box/compartment upon receiving a confirmation, which may be a confirmation of a different type or origin).

Claim 19 canceled.

As per claim 20, KANG further discloses, through the invention (see entire document), opening a compartment door of the on-board compartment corresponding to the goods of interest upon the user selecting the item of interest (see entire document, particularly fig. 1-3, Para [0072] – teaching vehicle 2000 that may door in each receiving space that may be opened and closed outside the vehicle 2000).

2.	Claims 2, 6-7, 10 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANG, Fan and XIAO, further in view of DELUCIA (Pub. No.: US 2011/0079604A1).
As per claims 2 and 10, KANG does not explicitly disclose, through the invention, or is missing an image-capturing device to collect image information of the goods.
However, DELUCIA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-9, Para [0040], an open merchandise vending kiosk that has monitor screen that displays a picture in picture, two-way video image, via the kiosk's webcam, element 19.
DELUCIA, who is in the same field of endeavor, further teaches, through the invention (see entire document), particularly in fig. 1-10, Para [0018-0019], an open merchandise vending kiosk which is custom designed in a plurality of styles consisting of a multi-cubicle, varying in size, touchable product display and storage structure, combined with a touch screen display selector, barcode scanner, point of sale transaction payment facilitator, webcam, VoIP/video phone, wireless internet modem, relays and related components, all of which are controlled via an on-board integrated computer assembly with special operating software; audio marketing devices designed to attract purchasers to the displayed merchandise with unique sounds, digital signage capabilities and visual display graphics components; the kiosk's audio and video features that can: transmit a real time visual image of a customer and status of a sale, or interact with a product purchaser, or communicate a customer's inquiry, or transmit the kiosk's operating environment and operations status to a remote manager.
DELUCIA, who is in the same field of endeavor, further teaches through the invention (see entire document), particularly in fig. 1-10, Para [0037-0038], touch screen monitor, element 11, which can be in a plurality of screen sizes according to the kiosk style. The monitor's screen displays images, product descriptions, graphics and price information of the same merchandise which is also being displayed in the kiosk's selection cubes and guides a user to a purchase transaction; monitor's screen, element 11, that first displays individual touch screen product photo buttons which offer a merchandise selection.
Additionally, the Examiner finds that although the DELUCIA reference does not teach a vending kiosk mounted on an autonomous vehicle, the Examiner finds the DELUCIA reference to be an analogous prior art, because both Applicant and DELUCIA teach on steps for collecting images of merchandise products while being picked up by, or sold/delivered to customers/users, and therefore collecting images of both merchandise products and customers/users, who picked up the merchandise products and/or whom the merchandise products are being sold/delivered to.  
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by DELUCIA. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide an open merchandise, self-service sale and product delivery transaction without the need for a sales clerk, or cash register employee (see entire DELUCIA document, particularly Para [0005]).

As per claims 6 and 14, KANG does not explicitly disclose, through the invention, or is missing on-board compartment that includes: a compartment body, a transparent compartment door on which a display screen and a selection button are integrated, and an electric control lock. 
However, DELUCIA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1-9, various paragraphs, an open merchandise vending kiosk that has touch screen monitor, element 11, which can be in a plurality of screen sizes according to the kiosk style; the monitor's screen displays images, product descriptions, graphics and price information of the same merchandise which is also being displayed in the kiosk's selection cubes and guides a user to a purchase transaction; touch screen monitor, element 11, integrated into visually clear or transparent material style cubes (glass, plexiglass, or other acrylic and the like); a motorized, rollable full closure curtain covering which secures the merchandise display and kiosk's electronic components after business hours; kiosk electronic components and computer assembly controlled remotely, via wireless methods by a remote manager (taught in claim 16); kiosk's full closure security curtain assembly, FIGS. 3 and 6, element 25, along with the optional tubular motor components, FIGS. 1 thru 9, element 24 and other peripheral devices (taught in Para [0055, 0063]).
Additionally, the Examiner finds that although the DELUCIA reference does not teach a vending kiosk mounted on an autonomous vehicle, the Examiner finds the DELUCIA reference to be an analogous prior art, because both Applicant and DELUCIA teach on a vending machine or apparatus with touch screen integrated with clear acrylic or transparent door(s) along with electronic locking device.    
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by DELUCIA. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide an open merchandise, self-service sale and product delivery transaction without the need for a sales clerk, or cash register employee (see entire DELUCIA document, particularly Para [0005]).

As per claims 7 and 15, KANG does not explicitly disclose, through the invention, or is missing the display device as a touch screen.
However, DELUCIA, who is in the same field of endeavor teaches, through the invention (see entire document), particularly in fig. 1-9, various paragraphs, an open merchandise vending kiosk that has touch screen monitor, element 11, which can be in a plurality of screen sizes according to the kiosk style.
Additionally, the Examiner finds that although the DELUCIA reference does not teach a vending kiosk mounted on an autonomous vehicle, the Examiner finds the DELUCIA reference to be an analogous prior art, because both Applicant and DELUCIA teach on a vending machine or apparatus with touch screen integrated with clear acrylic or transparent door(s) along with electronic locking device.    
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by DELUCIA. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide an open merchandise, self-service sale and product delivery transaction without the need for a sales clerk, or cash register employee (see entire DELUCIA document, particularly Para [0005]).

3.	Claims 3 and 11 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANG, Fan, XIAO and DELUCIA, further in view of Stefan (Pub. No.: US 2020/0372463A1).
As per claims 3 and 11, KANG does not explicitly disclose, through the invention, or is missing image-capturing device further configured to collect image information of a target user, and the target user as at least one of a user shipping goods or a user picking up goods/collecting, by an image-capturing device on the unmanned logistics vehicle, image information of the user of the shipping-side client terminal and the goods placed by the user. 
However, Stefan, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0033, 0039], completion of the delivery and/or collection of the object at the place of destination that can be detected automatically, in particular by the control device on-board the vehicle; the entry of a person and/or the depositing of a package/merchandise, etc. in the vehicle that can be detected by means of a digital camera or other suitable sensor (e.g. barcode scanner, QR code scanner, NFC, RFID, GPS, etc.) by the control device on-board the vehicle; the alighting of a person and/or the removal of a package/merchandise, etc. from the vehicle that can similarly be detected automatically in this way; the movement of the vehicle in the direction of the defined geographical position of the place of destination that can be controlled … fully autonomously; the vehicle as no longer fully human-controlled or is not at all human-controlled in this design.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by Stefan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide an improved method and system for delivering and/or collecting an object at a place of destination by means of vehicle, said method enabling the delivery and/or collection of the object, for example a person, a package, merchandise and the like, on the whole significantly more time-efficiently (and therefore likewise cost-efficiently), and also substantially less stressfully for any persons involved in the mobility interaction (see entire Stefan document, particularly Para [0008]).

4.	Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANG, Fan and XIAO, further in view of Nemeck (Pub. No.: JP 2017529269A).
As per claims 5 and 13, KANG does not explicitly disclose, through the invention, or is missing a voice device to issue a voice operation prompt. 
However, Nemeck, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 1, 5-6, Para [0031, 0056], vehicle that includes an internal electronic display 152 and one or more speakers 154 to provide an information or audiovisual experience; once the concierge workstation is connected to the vehicle, the concierge that may communicate with passengers via speakers 154 and / or internal electronic display 152; the microphone that also allows passengers to talk directly to the concierge; the vehicle 100 that may include an internal still camera or an internal video camera so that the concierge can see the passenger's status and confirm its safety. 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by Nemeck. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to connect concierge workstation to the vehicle, to communicate concierge with passengers via speakers (see entire Nemeck document, particularly Para [0056]).

5.	Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANG, Fan and XIAO, further in view of Stefan (Pub. No.: US 2020/0372463A1).
As per claim 17, KANG does not explicitly disclose, through the invention, or is missing collecting, by an image-capturing device on the unmanned logistics vehicle, image information of the user of the shipping-side client terminal and the goods placed by the user. 
However, Stefan, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0033, 0039], completion of the delivery and/or collection of the object at the place of destination that can be detected automatically, in particular by the control device on-board the vehicle; the entry of a person and/or the depositing of a package/merchandise, etc. in the vehicle that can be detected by means of a digital camera or other suitable sensor (e.g. barcode scanner, QR code scanner, NFC, RFID, GPS, etc.) by the control device on-board the vehicle; the alighting of a person and/or the removal of a package/merchandise, etc. from the vehicle that can similarly be detected automatically in this way; the movement of the vehicle in the direction of the defined geographical position of the place of destination that can be controlled … fully autonomously; the vehicle as no longer fully human-controlled or is not at all human-controlled in this design.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KANG by incorporating, applying and utilizing the above steps, technique and features as taught by Stefan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide an improved method and system for delivering and/or collecting an object at a place of destination by means of vehicle, said method enabling the delivery and/or collection of the object, for example a person, a package, merchandise and the like, on the whole significantly more time-efficiently (and therefore likewise cost-efficiently), and also substantially less stressfully for any persons involved in the mobility interaction (see entire Stefan document, particularly Para [0008]).

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-18 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-18 and 20 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662